— Order affirmed and the writ refused, with costs to respondents, on a question of law only, on the ground that the application was prematurely made. All concurred, except McLennan, P. J., who dissented upon the ground that section 159 of the Election Law,* as amended by chapter 649 of the Laws of 1911, is violative of article 2; section 4, of the State Constitution, and that, all the inspectors having declared Unequivocally in advance of them convening as a board that they would refuse to register the appellants on the first registration day unless they appeared personally before the board, this remedy is proper.

 Consol. Laws, chap. 17; Laws of 1909, chap 22.— [Rep.